■Per Curiam.

The fact that the defendant had, at the time of the trial, a place of business in the city of Hew York, does not satisfy the jurisdictional requirement. Proof of actual residence will alone suffice (Routenberg v. Schweitzer, 29 Misc. Rep. 653; affd., 50 App. Div. 218; and, since this proof is not furnished by the record, the judgment must be reversed and a new trial ordered. As the question was raised upon the trial, the reversal will be with costs, to abide the event.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to abide event.